Case 2:20-cv-11033-MAG-PTM ECF No. 19, PageID.560 Filed 04/16/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KEELEY HAMILTON,

       Plaintiff,                                        Case No. 20-CV-11033

vs.                                                      HON. MARK A. GOLDSMITH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
____________________/

                         OPINION & ORDER
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATION DATED MARCH 31, 2021 (Dkt. 18), (2)
    GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT (Dkt. 13), (3) DENYING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT (Dkt. 16), (4) DENYING AS MOOT PLAINTIFF’S ORIGINAL
MOTION FOR SUMMARY JUDGMENT (Dkt. 11) AND PLAINTIFF’S RESPONSE TO
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 17), AND (5)
                       REMANDING THE CASE

       The parties filed cross motions for summary judgment.1 This matter is presently before

the Court on the Report and Recommendation (R&R) of Patricia Morris, issued on March 31,

2021 (Dkt. 18).     In the R&R, the magistrate judge recommends that the Court (i) deny

Defendant’s motion for summary judgment (Dkt. 16);2 (ii) grant Plaintiff’s motion for summary




1
  Plaintiff filed her original motion for summary judgment on September 21, 2020 (Dkt. 11).
Plaintiff subsequently filed the instant motion for summary judgment on November 12, 2020, “to
correct the Brief in Support’s citation format for citing to the record, to comply with the
requirements of this Court’s Rules.” Pl. Mot. for Summ. J. (“MSJ”) at PageID.467 (Dkt. 13).
Accordingly, Plaintiff’s original motion for summary judgment is denied as moot.
2
  Plaintiff appears to have inadvertently filed her response to Defendant’s motion for summary
judgment (Dkt. 17) as a motion. Accordingly, Court denies this “motion” as moot.
Case 2:20-cv-11033-MAG-PTM ECF No. 19, PageID.561 Filed 04/16/21 Page 2 of 3




(Dkt. 13);3 and (iii) remand the case to the Commissioner of Social Security for further

administrative proceedings consistent with the R&R.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, the Court adopts the R&R (Dkt. 18); denies Defendant’s motion for


3
   Plaintiff’s motion for summary judgment seeks (i) reversal of Defendant’s denial of her
application for benefits and entry of a judgment awarding Plaintiff benefits or, in the alternative,
(ii) remand. Pl. MSJ at PageID.466-467. Because the magistrate judge recommends remanding
the case, the Court construes the magistrate judge’s recommendation that the Court grant
Plaintiff’s motion for summary judgment as a recommendation that the Court grant in part and
deny in part Plaintiff’s motion.
                                                  2
Case 2:20-cv-11033-MAG-PTM ECF No. 19, PageID.562 Filed 04/16/21 Page 3 of 3




summary judgment (Dkt. 16); grants Plaintiff’s motion for summary judgment (Dkt. 13) to the

extent it seeks remand but denies Plaintiff’s motion to the extent it seeks a reversal of the

Commissioner’s decision and an award of benefits; and, pursuant to 42 U.S.C. § 405(g), remands

this case to the Commissioner for further administrative proceedings.

       SO ORDERED.


Dated: April 16, 2021                               s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge




                                               3
